Citation Nr: 0006204	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to muscle groups XI and XII, with a 
retained foreign body, skin grafted areas, an arthrotomy of 
the right knee, total anterior muscle damage from the knee to 
the ankle, and a neuroma in the scar of the heel, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to muscle group XIII, with fragment 
wound scars of the posterior right thigh and retained foreign 
bodies, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right elbow, with a fracture of 
the right humeral condyle, impairment of the ulnar coronoid 
process, degenerative arthritis, a tender scar, and retained 
foreign bodies of muscle group V, currently evaluated as 20 
percent disabling.

5.  Entitlement to a compensable evaluation for shell 
fragment wound scars of the left calf, currently evaluated as 
noncompensably (zero percent) disabling.

6.  Entitlement to a compensable evaluation for skin graft 
scars of the left thigh, currently evaluated as 
noncompensably disabling.

7.  Entitlement to a compensable evaluation for shell 
fragment wound scars of the left buttock, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The claims of entitlement to higher evaluations for residuals 
of a shell fragment wound to the right elbow, with a fracture 
of the right humeral condyle, impairment of the ulnar 
coronoid process, degenerative arthritis, a tender scar, and 
retained foreign bodies of Muscle Group V; shell fragment 
wound scars of the left calf; skin graft scars of the left 
thigh; and shell fragment wound scars of the left buttock 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD, while not resulting in total 
occupational impairment, is productive of serious impairment 
in social and occupational functioning.

3.  The veteran's disability of muscle groups XI and XII is 
no more than severe in degree, with no evidence of ankylosis 
of the knee in flexion between 10 and 20 degrees; extension 
limited to 30 degrees; or ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.

4.  The veteran's muscle group XIII disability is no more 
than moderate in degree, with no evidence of functional 
deficiencies or muscle weakness.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound to muscle groups XI 
and XII, with a retained foreign body, skin grafted areas, an 
arthrotomy of the right knee, total anterior muscle damage 
from the knee to the ankle, and a neuroma in the scar of the 
heel, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Codes 5311, 5312 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to muscle group XIII, 
with fragment wound scars of the posterior right thigh and 
retained foreign bodies, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5313 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  PTSD

In reviewing the relevant history in this case, the Board 
observes that the RO initially granted service connection for 
PTSD in a September 1985 rating decision on the basis of the 
veteran's participation in combat activities while in Vietnam 
and the results of an August 1985 VA examination.  A 10 
percent evaluation was assigned, effective from May 1985.  In 
a July 1990 rating decision, the RO increased this evaluation 
to 30 percent, effective March 1990, in view of ongoing 
treatment for PTSD.  The 30 percent evaluation has since 
remained in effect and is at issue in this case.

The RO has evaluated the veteran's PTSD at the 30 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
Under this section, PTSD which is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  A 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent disability evaluation is warranted for PTSD which is 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name. 

In reviewing the facts of this case, the Board observes that 
the veteran was treated at a VA facility for PTSD on several 
occasions in 1997, and these records reflect complaints of 
increased psychiatric symptoms (e.g., stress, anxiety, 
irritability).  During his February 1998 VA examination, the 
veteran stated that he worked for the United States Postal 
Service but reported increased difficulty in doing his job 
because of stress and trouble getting along with others.  He 
described having no friends "other than a few veterans" and 
noted that he was not close to his family.  Also, he 
indicated that he spent most of his time "around the house 
watching television."  Upon examination, the veteran 
exhibited no loosened associations or flight of ideas, and no 
bizarre movements or ticks were noted.  His mood was tense 
and subdued, and his affect was appropriate.  There was no 
evidence of delusions, hallucinations, ideas of reference, or 
suspiciousness, and he was oriented times three.  Memory was 
noted to be good, and insight and judgment were determined to 
be adequate.  The diagnosis was PTSD, with a Global 
Assessment of Functioning (GAF) score of 45 assigned.

In reviewing this examination report for the purposes of 
determining an appropriate evaluation for PTSD, the Board 
observes that, under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score in the range of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  As such, the fact 
that a GAF score of 45 was assigned for the veteran's PTSD 
signifies that this disability is productive of deficiencies 
in most areas of occupational and social impairment, 
including work and family relations.  While the veteran's 
examination did not reveal many of the symptoms listed in the 
criteria for a 70 percent evaluation under Diagnostic Code 
9411, such as spatial disorientation, neglect of personal 
appearance and hygiene, or near-continuous panic, the 
evidence does suggest difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and a 
basic inability to establish and maintain effective 
relationships.  As such, and after resolving any existing 
doubt in the veteran's favor, the Board concludes the 
criteria for a 70 percent evaluation for PTSD under 
Diagnostic Code 9411 have been met.

In reaching this conclusion, the Board would point out that 
the fact that the veteran is currently employed by the United 
States Postal Office reflects that total occupational 
impairment has not been shown in this case.  As such, the 
criteria for a 100 percent evaluation for PTSD have not been 
met.  Rather, the evidence supports a 70 percent evaluation 
for PTSD, and no more, under Diagnostic Code 9411.

III.  Claims for increased evaluations for muscle 
disabilities

A.  Regulations pertaining to the evaluation of muscle 
disabilities

Disabilities rated under the criteria for muscle disabilities 
are rated under individual diagnostic code sections under 38 
C.F.R. § 4.73 (1999).  These code sections make reference to 
varying levels of severity of muscle disability (e.g., 
slight, moderate, moderately severe, severe), and a further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56 (1999).

Under 38 C.F.R § 4.56(d)(2) (1999), moderate disability of 
the muscles is shown by through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability includes service department records of in-service 
treatment for the wound and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
use which affects the particular functions controlled by the 
injured muscles.  Objective findings include small or linear 
entrance and (if present) exit scars which indicate a short 
track of the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (1999).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (1999). 

The Board also observes that the cardinal signs and symptoms 
of muscle disability include loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (1999).

B.  Muscle groups XI and XII

In June 1968, during service in Vietnam, the veteran 
sustained multiple shrapnel wounds when a booby trap 
exploded.  He was treated for wounds of the right lower 
extremity, with a split-thickness skin graft performed on the 
right leg.  Also, an arthrotomy was performed on the right 
knee.  

Following service, in September 1969, the veteran underwent a 
VA examination, which revealed a 32 by 6.5 centimeter scar 
with a soft tissue defect on the right calf, a three by 3.5 
centimeter scar on the right heel, a one centimeter nummular 
scar on the lateral aspect of the right foot, a six by two 
centimeter supra-patellar scar on the right, a 22 centimeter 
scar on the medial aspect of the right leg, and an additional 
three centimeter scar on the medial aspect of the right leg.  
The pertinent diagnosis was retained metallic foreign bodies 
in the right knee.  In view of these findings, the RO, in an 
October 1969 rating decision, granted service connection for 
a fragment wound to the right knee, with a 10 percent 
evaluation assigned as of May 1969; fragment wounds of the 
right calf, with a 10 percent evaluation assigned as of May 
1969; fragment wound scars of the right leg, with a 
noncompensable (zero percent) evaluation assigned as of May 
1969;  and a fragment wound scar of the right heel, with a 
noncompensable evaluation assigned as of May 1969.

In a February 1976 rating decision, the RO combined the 
evaluations noted above and assigned a single 30 percent 
evaluation, effective from October 1975.  The RO based this 
reevaluation on the results of a VA examination and x-rays 
from October 1975, which revealed two large metallic foreign 
bodies involving the gastrocsoleus muscle groups.  

A subsequent VA examination, dated in August 1985, revealed 
good strength of the affected muscles in the right lower 
extremity.

During his February 1998 VA muscles examination, the veteran 
complained of numbness and itching of the scars on the right 
leg, with a neuroma of the right heel scar.  He also stated 
that, in the past two to three years, the pain in his right 
knee had become progressively more severe.  An examination of 
the right knee joint revealed mild generalized hypertrophy, 
with no specific tenderness or positive McMurray's test or 
drawer sign, but flexion was limited to 130 degrees.  
Extension was to zero degrees and was noted to be normal.  No 
pain on motion was noted either actively or passively.  An 
examination of the right ankle revealed tenderness over the 
neuroma of the scar of the  right heel, with dorsiflexion to 
10 degrees and plantar flexion to 30 degrees without pain.  
The cosmetic deficit was noted to be unchanged, as compared 
with the past.  No specific muscle weakness in the lower 
extremities could be detected, and muscle strength was within 
normal limits in all areas.  The pertinent diagnoses were a 
shell fragment wound of the right knee, with muscle loss, 
skin grafted, and an arthrotomy; a skin graft of the total 
anterior muscle from the knee to the ankle; and shell 
fragment wounds of the posterior calf and right heel, with a 
neuroma in the scar of the heel and a retained foreign body.

The RO has evaluated this disability under 38 C.F.R. § 4.73, 
Diagnostic Codes 5311 and 5312 (1999).  Diagnostic Code 5311 
applies in cases regarding muscle group XI.  Functions of 
this muscle group include propulsion and plantar flexion of 
the foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  This muscle group encompasses the 
posterior and lateral crural muscles and the muscles of the 
calf, including the triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris muscles.  Diagnostic Code 5312 applies in cases 
involving muscle group XII.  Functions of this muscle group 
include dorsiflexion, extension of the toes, and 
stabilization of the arch.  This muscle group encompasses the 
anterior muscles of the leg, including the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius muscles.  

Under both code sections, a maximum evaluation of 30 percent 
is for assignment in cases of severe disability.  The 
question then becomes whether there is any other basis for an 
evaluation in excess of 30 percent for the veteran's muscle 
group XI and XII disability.  However, there is no evidence 
of ankylosis of the knee in flexion between 10 and 20 degrees 
(the criteria for a 40 percent evaluation under Diagnostic 
Code 5256); extension limited to 30 degrees (the criteria for 
a 40 percent evaluation under Diagnostic Code 5261); or 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity (the 
criteria for a 40 percent evaluation under Diagnostic Code 
5270).  There is also no evidence of such functional loss due 
to pain or painful motion as would warrant a higher 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45 (1999); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).
  
In short, there is no schedular basis, even after 
consideration under the pertinent musculoskeletal system 
diagnostic codes, for an evaluation in excess of 30 percent 
for the veteran's disability of muscle groups XI and XII.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for this benefit.


C.  Muscle group XIII

In June 1968, during service in Vietnam, the veteran 
sustained multiple shrapnel wounds when a booby trap 
exploded.  He was treated for wounds of the right lower 
extremity, with secondary closure of a wound of the right 
thigh.  

Following service, in September 1969, the veteran underwent a 
VA examination, which revealed a 16 by one centimeter scar on 
the right posterior thigh, a five by two centimeter scar on 
the lateral aspect of the right thigh, an eleven by two 
centimeter scar on the lateral aspect of the right thigh, a 
ten by one centimeter scar on the lateral aspect of the right 
thigh, and a 4.5 by twenty-nine centimeter scar on the 
lateral aspect of the right thigh with a soft tissue defect 
and evidence of a skin graft "which has taken well."  In 
view of these findings, the RO, in an October 1969 rating 
decision, granted service connection for fragment wound scars 
of the right thigh, with a 10 percent evaluation assigned as 
of May 1969.

A subsequent VA examination, dated in October 1975, revealed 
a long posterior scar in the midline of the thigh that was 
tender and adherent.  Also, x-rays revealed multiple small 
metallic foreign bodies in the distal thigh.  A subsequent VA 
examination, dated in August 1985, revealed good strength of 
the affected muscles.  

During his February 1998 VA muscles examination, the veteran 
reported that his muscle injuries had become "less 
bothersome than before" because of his increased exercise.  
The examination revealed large scars on the lateral and 
medial aspects of the right thigh, measuring, respectively, 
twelve inches by 1.5 inches and eleven inches by 2.25 inches.  
These scars showed decreased pinprick sensation but no 
functional deficiencies at the present time.  The cosmetic 
deficit was noted to be unchanged, as compared with the past, 
and no specific muscle weakness in the upper or lower 
extremities could be detected.  Also, muscle strength was 
within normal limits in all areas.  The pertinent diagnosis 
was fragment wound scars of the posterior right thigh (Muscle 
Group XIII), with retained foreign bodies.

The RO has based the currently assigned 10 percent evaluation 
on the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5313 
(1999). This section concerns muscle group XIII. Functions of 
this muscle group include extension of the hip; flexion of 
the knee; outward and inward rotation of the flexed knee, 
acting with the rectus femoris and sartorius muscles to 
synchronize simultaneous flexion of the hip and knee; and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.   This muscle group is comprised of the 
posterior thigh group and hamstring complex of 2-joint 
muscles, including the biceps femoris, semimembranosus, and 
semitendinosus muscles.  Under this section, moderate 
disability warrants a 10 percent evaluation, while moderately 
severe disability warrants a 30 percent evaluation.  

In this case, the Board observes that the veteran's muscle 
group XIII disability is productive of scars with decreased 
pinprick sensation, no functional deficiencies, and no 
specific muscle weakness.  In view of these findings, the 
Board finds that the veteran's muscle group XIII disability 
is much more properly characterized as moderate than as 
moderately severe.  The Board also notes that there is no 
evidence of a specific hip disability, including functional 
loss due to pain and painful motion, that might warrant a 
higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5250-5255 (1999); see also DeLuca v. Brown, 
8 Vet. App. at 204-07.  As such, there is no basis for an 
evaluation in excess of 10 percent for the veteran's muscle 
group XIII disability, and the preponderance of the evidence 
is therefore against his claim for that benefit.

IV.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to muscle groups XI and 
XII, with a retained foreign body, skin grafted areas, an 
arthrotomy of the right knee, total anterior muscle damage 
from the knee to the ankle, and a neuroma in the scar of the 
heel, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to muscle group XIII, 
with fragment wound scars of the posterior right thigh and 
retained foreign bodies, is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims of entitlement to higher 
evaluations for residuals of a shell fragment wound to the 
right elbow, with a fracture of the right humeral condyle, 
impairment of the ulnar coronoid process, degenerative 
arthritis, a tender scar, and retained foreign bodies of 
muscle group V; shell fragment wound scars of the left calf; 
skin graft scars of the left thigh; and shell fragment wound 
scars of the left buttock.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In this case, the Board observes that the veteran's February 
1998 VA muscles examination does not adequately address the 
four disabilities noted above.  In regard to the veteran's 
service-connected residuals of a shell fragment wound to the 
right elbow, the Board observes that this disability 
encompasses ulnar and humeral dysfunction, but no studies 
regarding the right shoulder or elbow were conducted.  
Moreover, the Board observes that the report of this 
examination contains no information whatsoever regarding the 
current nature and extent of any disability resulting from 
the veteran's shell fragment wound scars of the left calf, 
skin graft scars of the left thigh, and shell fragment wound 
scars of the left buttock.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his residuals of a 
shell fragment wound to the right elbow, 
with a fracture of the right humeral 
condyle, impairment of the ulnar coronoid 
process, degenerative arthritis, a tender 
scar, and retained foreign bodies of 
muscle group V; shell fragment wound 
scars of the left calf; skin graft scars 
of the left thigh; and shell fragment 
wound scars of the left buttock.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, including range of motion 
studies of the right shoulder, elbow, and 
wrist.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide diagnoses in regard to the 
disorders noted above.  The examiner is 
also requested to offer commentary with 
regard to any other right upper extremity 
dysfunction, including muscle injury and 
residual scars, if present.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to higher evaluations for 
residuals of a shell fragment wound to 
the right elbow, with a fracture of the 
right humeral condyle, impairment of the 
ulnar coronoid process, degenerative 
arthritis, a tender scar, and retained 
foreign bodies of muscle group V; shell 
fragment wound scars of the left calf; 
skin graft scars of the left thigh; and 
shell fragment wound scars of the left 
buttock.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



